DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8, 10-19, 21, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US 2016/0280597), in view of Giachino (USP 2,730,814).
Regarding claims 1-4, 6, 8, 12 and 25-29
Franke teaches a setting accelerator for a dry mortar blend, and a method of producing. The setting accelerator comprising calcium nitrate and a different nitrate salt. Franke also teaches a dry mortar blend comprising at least cement, sand, and a setting accelerator (Abstract).
Franke teaches that preferably the different salt is potassium nitrate (paragraph 0029).
Franke also teaches calcium ammonium nitrate (paragraph 0021.
Franke teaches that the as a setting accelerator the powder has a particle size of 0.1 mm to 1 mm (paragraph 0032).
Franke teaches the powder can be spray dried at a temperature of 150 to 250 C, obtaining anhydrous calcium nitrate (paragraph 0040).
Although, Franke does not teach the use of an anticaking agent, Franke does teach that it is important for the material to not clog or cake (paragraph 0023). However, Giachino teaches that the use of silicates particles having a mesh size lower than 200 (i.e. 74 microns) (column 2, lines 21-44) as anti-caking agents for better drying of nitrate materials such as calcium nitrate and to reduce the tendency of caking, and teaches that the silicate material can be diatomaceous earth (i.e. a solid particulate comprising 
With respect to composition it would be mixed to be homogenous so that reproducible results could be obtained, making such a limitation obvious if not anticipated.
Regarding claim 5
Giachino teaches silicates having a particle size in the range of 74 microns, and Franke teaches calcium nitrate particles on the size as small as 0.1 mm (i.e. 100 microns). Therefore, the use of particles of the same size is obvious, absent evidence of new or unexpected results.
Regarding claim 10
The caking number is a property of the composition, and the references teach or suggest all the limitations of the composition. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

 Franke teaches that typically 0.5 to 2 wt % calcium nitrate is used by weight of cement, in making a dry blend mortar (paragraph 0057).
Regarding claim 13
Franke teaches that calcium nitrate can also be added to concrete compositions, i.e. cementitious compositions having cement and coarse aggregate such as stones or gravel, and fine aggregates such as sand.
Regarding claims 14-19, 21 and 23
Franke and Giachino suggest all the limitations of the instant method except for the using freshly produced and cooled calcium nitrate particles. However, the point at which the silicate is mixed with the calcium nitrate whether while still hot, immediately upon cooling, or sometime after cooling is seen to be obvious. As, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US 2016/0280597), in view of Giachino (USP 2,730,814), as applied to claims 1-6, 8, 10-19, 21, 23 and 25-29 above, in further view of Bury et al. (USP 5,728,209).
Regarding claim 30
Although, Franke and Giachino do not teach the use of silica fume as an anti-caking agent, they do teach the use of anti-caking agents with calcium nitrate. However, 

Response to Arguments
	Applicants argue against the prior art rejections.
Applicants argue that the amount of solid particulate silicate used in their invention is limited to at most 2 wt %, so there would not be enough silicate to cover the calcium nitrate particles. While this may be true, it is not persuasive as the reference teaches an examples with only 1 wt %.
Applicant’s ague about the use of a tacky agent. However, it is noted that the comprising language of the claims do not disallow for additional components to be present.
Applicants argue that Giachino only uses 1 wt % with ammonium nitrate and uses 3 wt % if diatomaceous earth with calcium nitrate. While this may be true it is not persuasive as they are only the specific examples and a reference is not limited to its preferred embodiments or specific examples, but is good for all that it teaches.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734